ORDER

PER CURIAM.
AND NOW, this 1st day of December, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board dated August 31, 2005, the Petition for Review and response thereto, the request for oral argument is denied pursuant to Rule 208(e)(4), Pa.R.D.E., and it is hereby
ORDERED that CHARLES J. ALI-ANO be subjected to PUBLIC CENSURE by the Supreme Court.
It is further ORDERED that the expenses incurred in the investigation and *1161prosecution of this matter shall be paid by the Respondent.
Mr. Justice Saylor dissents in favor of a private reprimand.